Citation Nr: 0915356	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
left lateral epicondyle scar.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a schizophreniform 
disorder (claimed as a nervous condition).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1977 to 
February 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2004 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The June 2004 rating 
decision denied reopening the Veteran's claim for service 
connection for a schizophreniform disorder.  The March 2006 
rating decision granted service connection for a left lateral 
epicondyle scar and assigned a noncompensable evaluation 
effective from January 5, 2004.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

The Board denied the Veteran's application to reopen his 
claim for service connection for a schizophreniform disorder 
in a January 2006 decision. The appellant then appealed the 
Board's January 2006 decision to the United States Court of 
Appeals for Veterans Claims (Court) and in an Order dated in 
July 2007, the Court vacated the Board's decision and 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  The case was subsequently returned to the Board for 
further appellate review, and the Board remanded the case for 
further development in November 2007.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

The Board also remanded the Veteran's claim for entitlement 
to a higher initial evaluation for a left epicondyle scar for 
further development in September 2008.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
schizophreniform disorder will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left lateral epicondyle scar is not 
productive of limitation of function.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a left 
lateral epicondyle scar have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, with respect to the claim for a higher initial 
evaluation for a left lateral epicondyle scar, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for the disability.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.  

In addition, the duty to assist the appellant has been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  He was also afforded 
a VA examination in February 2006.  

The Board does observe that the Veteran submitted a statement 
in November 2002 in which he indicated that he was in receipt 
of benefits from the Social Security Administration (SSA).  A 
March 2004 letter from SSA to the Veteran also confirms that 
he had been considered disabled.  However, the decision to 
grant SSA benefits and the records upon which that decision 
was based are not associated with the claims file.  The Board 
notes that the Veteran filed his claim for service connection 
for a left lateral epicondyle scar in January 2006, and 
service connection for that disability was granted effective 
from January 5, 2004.  The decision to grant SSA benefits and 
the records upon which that decision was based would date 
prior to November 2002, and as such, would not be pertinent 
to the Veteran's current claim for a higher initial 
evaluation.  Where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Therefore, the Board 
finds that the Veteran's SSA records are not necessary for 
the adjudication of his claim for entitlement to a higher 
initial evaluation

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case. 


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Veteran is currently assigned a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The 
Board notes that during the pendency of this appeal, VA 
amended the rating criteria for the evaluation of scars, 
which became effective on October 23, 2008.  However, it was 
specifically noted that this amendment shall apply to all 
applications for benefits received by VA on or after October 
23, 2008.  A veteran whom VA rated before such date under 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may 
request review under these clarified criteria, irrespective 
of whether his or her disability has worsened since the last 
review.  The effective date of any award, or any increase in 
disability compensation, based on this amendment will not be 
earlier than the effective date of this rule, but will 
otherwise be assigned under the current regulations regarding 
effective dates. See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran filed his claim for service 
connection in January 2006.  A March 2006 rating decision 
granted service connection for a left lateral epicondyle scar 
and assigned a noncompensable evaluation effective from 
January 5, 2004.  The Veteran then submitted a notice of 
disagreement in August 2006 seeking a higher initial 
evaluation.  All of these actions occurred prior to the 
amendment to the rating criteria, and he has not requested a 
review under the new criteria.  As such, the Veteran's 
pending claim currently on appeal will be reviewed under the 
criteria in effect prior to October 23, 2008. 

Diagnostic Code 7805 indicates that other scars should be 
rated on limitation of function of affected part.  However, 
the Veteran has not been shown to have limitation of function 
due to his scar.  In fact, the February 2006 VA examiner 
stated that there was no limitation of motion or other 
limitation of function caused by the scar.  Indeed, the 
examiner specifically noted that there was normal flexion and 
extension of the left elbow.  As such, a compensable 
evaluation is not warranted under Diagnostic Code 7805.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a compensable 
rating are simply not met. See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804.  In this regard, 
Diagnostic Code 7800 provides the criteria for the evaluation 
of the disfigurement of the head, face, or neck, and as such, 
is not applicable to the Veteran's claim for a higher initial 
evaluation for his service-connected left lateral epicondyle 
scar.  In addition, the medical evidence of record does not 
show the Veteran to have scars other than on the head, face, 
or neck that are deep or that cause limited motion; scars 
other than on the head, face, or neck that are superficial 
and that do not cause limited motion and have an area or 
areas of 144 square inches or greater; superficial, unstable 
scars; or, superficial scars that are painful on examination.  
In fact, the February 2006 VA examination found him to have a 
scar across the lateral epicondyle that measured four 
centimeters by once centimeter.  The scar was slightly 
hypopigmented, but it was not adherent to underlying tissue, 
and the texture of the skin was regular.  There was no 
tenderness over the scar when palpated, and the examiner 
indicated that it was stable.  There was no elevation or 
depression of the surface contour, nor was there any 
underlying soft tissue loss or damage.  The examiner also 
noted that there was no muscle atrophy, inflammation, edema, 
keloid formation, induration, or inflexibility of the skin.  
Therefore, the Board finds that the Veteran is not entitled 
to a higher or separate evaluation under Diagnostic Codes 
7800, 7801, 7802, 7803, and 7804.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim for a higher initial evaluation for a 
left lateral epicondyle scar.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected left lateral 
epicondyle scar has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

An initial compensable evaluation for a left lateral 
epicondyle scar is denied.







REMAND


Reasons for Remand:  To search for inpatient and outpatient 
psychiatric or mental health records.


As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  As 
pointed out by the parties to the Joint Motion, the Veteran's 
service treatment records may be incomplete.  The record 
indicates that the RO obtained and associated the Veteran's 
service treatment and personnel records with the claims file, 
which show that he was seen at a mental health clinic at 
Davis-Monthan Air Force Base on several occasions between 
June 1978 and July 1978.  However, the service treatment 
records associated with the claims file do not document the 
actual treatment, such as his complaints, examination 
findings, or diagnosis.  Based upon a review of the documents 
assembled for appellate review, the Board finds that it is 
unclear whether the search for service records included 
clinical records from a mental health clinic.  Thus, 
additional efforts should be undertaken to attempt to obtain 
any additional service-related records.

In addition, the Board observes that the Veteran appears to 
be in receipt of monthly benefits from the Social Security 
Administration (SSA).  In this regard, the Veteran submitted 
a statement in November 2002 noting that he was receiving SSA 
benefits.  A March 2004 letter from SSA to the Veteran also 
indicates that he was considered disabled and would continue 
to receive Supplemental Security Income if he met all other 
eligibility requirements.  However, the Board notes that the 
decision to grant benefits and the records upon which that 
decision was based are not associated with the claims file.  
Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the RO should obtain and associate such records with the 
Veteran's claims file.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should contact the National 
Personnel Records Center (NPRC), or 
other appropriate location, to make a 
specific request for service medical 
inpatient and outpatient psychiatric or 
mental health records of the Veteran 
and through any other appropriate 
records repository to which pertinent 
clinical records may have been sent.  
Specifically, it should be ascertained 
whether mental health records may be 
stored somewhere other than with the 
service treatment records.  These 
efforts should include requesting 
clinical records documenting the 
Veteran's treatment at Davis-Monthan 
Air Force Base from June 1978 to 
February 1979.

As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
The Veteran should be notified of the 
RO's attempts to locate his medical 
records from his active duty service as 
well as any further action to be taken.

2.  The RO should obtain and associate 
with the claims file the Social 
Security Administration (SSA) decision 
to award benefits to the Veteran and 
the records upon which that decision 
was based.  If the search for such 
records has negative results, the 
claims file must be properly documented 
as to the unavailability of these 
records.

3.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.  If 
new and material evidence has been 
submitted, further development may 
include affording the Veteran a VA 
examination.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


